Citation Nr: 1602122	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  13-07 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a lung disorder.

2. Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	James McElfresh, Agent


WITNESSES AT HEARINGS ON APPEAL

The Veteran, L.T.


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In September 2015, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge (VLJ).  In August 2014, the Veteran testified at a videoconference hearing before another Veterans Law Judge.  Transcripts of the hearings have been associated with the claims file.

In March 2015, the Board remanded this case for further development.  The case has returned to the Board.

In November 2015, the Veteran filed a substantive appeal on the issue of entitlement to service connection for obstructive sleep apnea, requesting a videoconference hearing.  As established by BVA Directive 8430, Paragraph 14(a), the Board's policy is to adjudicate in a single document all issues over which the Board has jurisdiction in an individual case.  Eleven exceptions to this general policy are set forth in BVA Directive 8430 ¶ 14(c), including exception 9, for cases with hearings by different Board Members.  In this case, although the appeal of the issue of sleep apnea has been certified to the Board, resolving the issue of sleep apnea in this document would be inappropriate as the Veteran has already had hearings before different judges on the issues contained here.

Additionally, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  As the required notifications have not been sent in regard to the VA Form 9 filed in November 2015, the Board declines to take any further action on that issue at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that all VLJs who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held.  The appeal is then ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Court interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  In this case, during the September 2015 hearing before the undersigned VLJ, the Veteran was informed of his right to a third hearing under Arneson and waived it.

However, as all issues in this case are being remanded, no part of this decision is a "final determination" for the purposes of 38 USCA § 7107(c).  Therefore, single judge disposition is appropriate at this time. 

These claims were remanded by the Board for additional development in March 2015.  They have returned to the Board prior to the completion of the remand directives set forth by the Board in that decision.  The case must be returned to the RO for compliance with the Board's directives.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions as requested in the Board's March 2015 remand:

1.  Obtain all treatment records from the Salt Lake City Veterans Health System and/or St. George Community Based Outpatient Clinic dated from May 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Request that the Veteran identify any non-VA healthcare provider who treated him for his claimed disabilities and, after obtaining any necessary authorization, obtain all identified records not previously of record.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his back disorder.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all current back disorders.

(B) For each currently diagnosed back disorder, is it at least as likely as not (a 50 percent or higher probability) that such disorder is related to his service, to his in-service injury while lifting ammunition?  The examiner should also address the impact, if any, of the Veteran's reported post-service lifting and twisting injury to the low back on his claimed lumbar spine disorder.

(C) If arthritis is diagnosed to be present, the examiner should offer an opinion as to whether arthritis manifested within one year of his service separation in March 1967 and, if so, to describe the manifestations.

The examiner must provide a complete rationale for all opinions and conclusions reached.

4.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed lung disorder.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all current lung disorders.

(B) For each currently diagnosed lung disorder, is it at least as likely as not (a 50 percent or higher probability) that such disorder is related to his service, to include the Veteran's alleged exposure to asbestos and/or toxic chemicals?  The examiner should also discuss the impact, if any, of the Veteran's history of smoking and his post-service employment in construction on his claimed lung disorder.

In offering any opinion, the examiner should consider the Veteran's findings of the private osteopath as well as the Veteran's lay statements pertaining to the onset and continuity of any pulmonary symptomatology.  Any opinion expressed should be accompanied by a supporting rationale.  The examiner must provide a complete rationale for all opinions and conclusions reached.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his agent should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




